626 N.W.2d 925 (2001)
Robert STOKES and Patricia Stokes, Plaintiff-Appellant/Counter-Defendant/Cross-Appellee,
v.
MILLEN ROOFING COMPANY, Defendant-Appellee/Counter-Plaintiff/Cross-Appellant, and
Douglas Sumner, Comerica Bank, Thomas Dowling and George Schuler, Third-Party Defendants.
No. 216334.
Court of Appeals of Michigan.
April 2, 2001.
Released for Publication May 7, 2001.
ORDER
Stokes v. Millen Roofing Co., 245 Mich. App. 44, 627 N.W.2d 16. The March 9, *926 2001, opinion in this matter has been reviewed pursuant to MCR 7.215(I). A majority of the judges polled have determined that a special panel should not be convened to resolve any potential conflict with Republic Bank v. Modular One LLC, 232 Mich.App. 444, 591 N.W.2d 335 (1998).
Therefore, a special panel will not convene.